11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Cynthia L. Clack,                                 * From the 318th District
                                                    Court of Midland County,
                                                    Trial Court No. FM-47,213.

Vs. No. 11-12-00269-CV                            * December 19, 2013

Larry Wollschlager,                               * Memorandum Opinion by Willson, J.
                                                    (Panel consists of: Wright, C.J.,
                                                    Willson, J., and Bailey, J.)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Cynthia L. Clack.